Per Curiam.
Respondent was admitted to practice by this Court in 1994. He was also admitted in Nevada and California. Respondent maintained residences in both states.
*1011The Supreme Court of Nevada disbarred respondent from the practice of law by order filed October 7, 2005. This discipline was imposed after a hearing which determined that respondent had failed to diligently represent his clients, terminated representation without notice, failed to properly and safely hold clients’ property entrusted to his care, disobeyed a court order, engaged in the unauthorized practice of law, made false statements in a disciplinary proceeding, and engaged in fraud, deceit, dishonesty, misrepresentation and conduct prejudicial to the administration of justice. The proof established that respondent was unable to account for over $406,000 of client funds. Respondent has also resigned his membership in the State Bar of California.
Petitioner moves for an order imposing reciprocal discipline based upon the Nevada disbarment (see 22 NYCRR 806.19). Respondent has not appeared on the motion.
We grant petitioner’s motion and further conclude that respondent should be reciprocally disbarred.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).